Citation Nr: 1828010	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-10 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to residuals of service-connected left tibia fracture.

2.  Entitlement to service connection for dental treatment purposes.  

3.  Entitlement to an increased rating for residuals of right third metacarpal fracture, currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

A Board hearing was held in May 2015.  A transcript is of record.

The issue of entitlement to service connection for a jaw disability was raised during the Veteran's May 2015 hearing; this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, review of the record reflects the Veteran's report of receiving disability benefits from the Social Security Administration (SSA).  During his May 2015 hearing, he stated that he was in receipt of such benefits.  The basis for his receipt of SSA disability benefits is unclear, as is the content of any records held by SSA.  Given the likelihood that records held by SSA might include those pertinent to the disabilities at issue in this appeal, the Board finds that a remand for such records is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, the issues on appeal may not be addressed by the Board absent these records.

With respect to the Veteran's claimed left knee disability, the record contains a claim submitted by the Veteran in November 1970, which includes a claim of entitlement to service connection for the left knee and leg.  There is no indication that the AOJ adjudicated a claim of entitlement to service connection for a left knee disability at that time.  The Board observes that during service, the Veteran sustained injuries as the result of a motor vehicle accident.  While he was afforded a VA examination in May 2013 that included examination of his left knee, the examiner did not provide an opinion regarding the etiology of any current left knee disability.  An additional examination is necessary to determine the etiology of the Veteran's left knee complaints.  

The Veteran seeks service connection for the purpose of dental treatment, claiming that he suffered dental trauma during the in-service motor vehicle accident.  A February 1970 dental treatment record indicates that the Veteran's three upper right molars were missing but do not indicate the cause.  A May 2013 VA dental examination report indicates that the Veteran had quite a few missing teeth, but does not discuss the cause of the missing teeth.  In light of the in-service motor vehicle accident, evidence showing missing teeth during service, and the Veteran's assertion that he lost teeth as the result of injuries sustained in the motor vehicle accident, the Board concludes that an examination is warranted.  

The Veteran is in receipt of a noncompensable evaluation for residuals of a fracture of the right third metacarpal.  During his May 2015 hearing, he testified that his right hand was disfigured as the result of this fracture.  Moreover, he described the functional limitation caused by this disability, specifically with respect to his work as a truck driver.  The most recent examination of this disability was conducted in 2012, and does not address the Veteran's report of disfigurement or the functional limitation with respect to the Veteran's employment.  Thus, a current examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file, to include uploading any disc supplied by SSA to the Veteran's electronic record.

2.  Schedule the Veteran for a VA examination to determine the etiology of his claimed left knee disability.  The claims file must be reviewed by the examiner in conjunction with the examination and such review should be noted in the examination report.

Any indicated diagnostic tests and studies should be accomplished, and their results included in the examination report. 

Following examination of the Veteran and review of the record, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently present left knee disability is related to any incident of service, to include the motor vehicle accident documented therein.  

The examiner should also provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently present left knee disability was caused or aggravated by his service-connected tibia or femur fracture residuals.

A discussion of the complete medical rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.  

If the examiner is unable to offer any of the requested opinions, a rationale for the conclusion that an opinion cannot be provided without resort to speculation should be provided, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently present dental disorder.  The claims file must be reviewed by the examiner in conjunction with the examination and such review should be noted in the examination report.

Following examination of the Veteran and review of the record, the examiner should  address the following inquiries (the issue of compensation is addressed under (b), and the issue of outpatient treatment benefits is addressed under (c)).

(a) What are the Veteran s current dental disorders? Does he have impairment of the mandible loss of a
portion of the ramus loss of a portion of the maxilla,
or loss of teeth due to loss of substance of the body of
the maxilla or mandible?  Does he have defective or
missing teeth tooth disease, dental abscess, or disease
of the periodontal tissue? 

(b) If the Veteran has the following disorders - impairment of the mandible loss of a portion of the ramus, loss of a portion of the maxilla, or loss of teeth due to loss of substance of the body of the maxilla or
mandible - is it at least as likely as not (i.e., probability of 50 percent or greater) that any of these problems began in or is related to active service?  

(c) If the Veteran has the following disorders -
defective or missing teeth tooth disease dental
abscess, or disease of the periodontal tissue - is it at
least as likely as not (i.e. probability of 50 percent or
greater) that any of these problems began in or is
related to active service?    

In answering (c), please review the Veteran's STRs and
summarize his dental condition at entry into service, during service, and at discharge from service.  Analysis of his dental condition between service entrance and separation is critical in determining whether he is
entitled to outpatient dental treatment benefits.

4.  Schedule the Veteran for a VA examination to determine the current severity of his right third metacarpal fracture residuals.  The claims file must be reviewed by the examiner in conjunction with the examination and such review should be noted in the examination report.

Any indicated diagnostic tests and studies should be accomplished, and their results included in the examination report. 

The VA examiner should ensure that, consistent with 38 C.F.R.§ 4.59, the examination report contains range of motion testing of the right hand and fingers, including active and passive motion, including the results following repetitive motion testing and whether there is any functional loss.  The examiner should specify whether there is pain on motion, and if so, the point during motion +at which the Veteran experiences pain.  

The examiner should also specifically address the Veteran's reports of disfigurement of the right hand.  

The examiner should also express an opinion concerning whether there would be additional functional impairment of the right hand on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

5.  Thereafter, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand; if not, the AOJ should implement corrective procedures.

6.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

